Case 2:17-cv-08958-CAS-AFM Document 283 Filed 06/21/21 Page 1 of 3 Page ID #:7889


     1   Gregg A. Rapoport (SBN 136941)
         John G. McCarthy (admitted pro hac vice)
     2   Steven A. Vickery (admitted pro hac vice)
         SMITH, GAMBRELL & RUSSELL, LLP
     3   444 South Flower Street, Suite 1700
         Los Angeles, CA 90071
     4   Tel: (213) 358-7220
         Fax: (213) 478-0955
     5   grapoport@sgrlaw.com
     6   Attorneys for Plaintiffs and Counterdefendants (in the Choi action)
         MOSES CHOI and SOUTHEAST REGIONAL CENTER, LLC and
     7   Counterdefendants SRC AJIN FUND I, LLC, SRC AJIN FUND II, LLC, SRC
     8   AJIN FUND III, LLC, SRC AJIN-WOOSHIN FUND IV, LLC and SRC AJIN-
         WOOSHIN FUND V, LLC and
     9
         Attorneys for Third Party Defendants and Counterclaimants
    10   MOSES CHOI and SOUTHEAST REGIONAL CENTER, LLC
    11   (in the Corbrus action)

    12
    13                       UNITED STATES DISTRICT COURT

    14        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

    15
    16   MOSES CHOI, et al.,                          Case Nos.
                                                      2:17-CV-08958-CAS (AFMx)
    17               Plaintiffs,                      2:19-CV-10182-CAS (AFMx)

    18                      v.                        NOTICE OF SETTLEMENT

    19   8TH BRIDGE CAPITAL, INC., a
         California corporation; et al.,
    20               Defendants.
    21
    22
         CORBRUS, LLC, a Delaware limited
    23   liability company,

    24               Plaintiff,

    25                      v.

    26   8TH BRIDGE CAPITAL, INC., a
         California corporation; et al.,
    27
                     Defendants,
    28
                                                -1-
                                   NOTICE OF SETTLEMENT
Case 2:17-cv-08958-CAS-AFM Document 283 Filed 06/21/21 Page 2 of 3 Page ID #:7890


     1
         TO THIS HONORABLE COURT:
     2
               PLEASE TAKE NOTICE that the following parties to the above
     3
         consolidated actions have reached a settlement and anticipate finalizing the
     4
         settlement and filing stipulations to dismiss their claims in these actions with
     5
         prejudice no later than August 16, 2021, with the Court retaining jurisdiction to
     6
         enforce the terms of settlement:
     7
               All parties to the Choi action (2:17-cv-08958).
     8
               The following parties to the Corbrus action (2:19-cv-10182):
     9
                   Young Hun Kim
    10
                   8th Bridge Capital, Inc.
    11
                   8th Bridge Capital, LLC
    12
                   Moses Choi
    13
                   Southeast Regional Center, LLC
    14
    15   DATED: June 21, 2021                 SMITH, GAMBRELL & RUSSELL, LLP
    16
                                              By:         /s/ Gregg A. Rapoport
    17                                              Attorneys for Plaintiffs and
                                                    Counterdefendants (in the Choi action)
    18                                              MOSES CHOI and SOUTHEAST
    19                                              REGIONAL CENTER, LLC and
                                                    Counterdefendants SRC AJIN FUND I,
    20                                              LLC, SRC AJIN FUND II, LLC, SRC
                                                    AJIN FUND III, LLC, SRC AJIN-
    21                                              WOOSHIN FUND IV, LLC and SRC
    22                                              AJIN-WOOSHIN FUND V, LLC and

    23                                              Attorneys for Third Party Defendants and
                                                    Counterclaimants
    24                                              MOSES CHOI and SOUTHEAST
                                                    REGIONAL CENTER, LLC
    25                                              (in the Corbrus action)
    26
    27
    28
                                                    -2-
                                      NOTICE OF SETTLEMENT
Case 2:17-cv-08958-CAS-AFM Document 283 Filed 06/21/21 Page 3 of 3 Page ID #:7891


     1                             CERTIFICATE OF SERVICE
     2
               I, Gregg A. Rapoport, am over the age of 18 years and am not a party to this
     3
         action. I am an attorney licensed to practice before the bar of this Court. Upon my
     4
         oath, I hereby state that on the date set forth below, I caused the foregoing
     5
         document to be filed electronically, and notice hereof will automatically be sent to
     6
         all counsel of record that participate in electronic filing, by operation of the Court’s
     7
         electronic filing system. Parties may access this filing through the Court’s system.
     8
         In addition, if any attorneys are not participating in electronic filing, they are
     9
         identified below and have been mailed, via first-class postage, notice hereof on the
    10
         date this document is being electronically filed.
    11
               I declare under penalty of perjury that the foregoing is true and correct.
    12
         Executed on June 21, 2021, at Burbank, California.
    13
    14                                            s/ Gregg A. Rapoport                        _
                                                  Gregg A. Rapoport
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                    -3-
                                      NOTICE OF SETTLEMENT
